 In theMatter of THE AMERICANSUGAR REFINING COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS,POWER-HOUSE EMPLOYEES,OPERATORS AND MAINTENANCE MEN, LOCAL 3,A. F. ofL., PETITIONERCase No. 1-R-3873SUPPLEMENTAL DECISIONANDAMENDED DIRECTION OF ELECTIONJune 09, 1948In a petition filed July 18, 1947, the Petitioner requested that theBoard sever from the existing plant-wide unit at the Employer's Bos-ton, Massachusetts, plant, the boilerhouse employees, consisting of theshift water tenders, the shift firemen, and the coal passers.On April 1, 1948, after a hearing, the Board issued a Decision andDirection of Election in which the Board found that the unit requestedmight constitute an appropriate unit, except for the shift water tenders,whom we excluded as supervisors, finding that they had authorityresonsibly to direct the other employees in the boiler room.'We, accordingly, directed a self-determination election among theshift firemen and coal passers only.Before an election could be held, however, the Petitioner filed a peti-tion for reconsideration of our exclusion of the shift water tendersfrom the unit, and requested an opportunity for further hearing onthat issue.This request was granted and a further hearing was heldon May 14, 1948, before a hearing officer of the Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case, including the hearing of May 14,1948, the Board 2 finds that any authority the shift water tenders mayhave to direct other employees is merely of a routine nature and thatthey are not supervisors within the meaning of Section 2 (11) of the1 76 N. L R. B. 1009.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Houston, Reynolds, and Gray].78 N L.R.B,No 6.26 THE AMERICAN SUGAR REFINING COMPANY27Act, as amended.We shall,therefore,amend the original Decisionand Direction of Election to include the shift water tenders in thevoting group described therein.As amended, the voting group shallconsist of all shift water tenders, shift firemen,and coal passers inthe boilerhouse at the Employer's Boston, Massachusetts,plant.AMENDED DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The American Sugar RefiningCompany, Boston, Massachusetts, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the First Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the voting group describedabove who were employed during the pay-roll period immediately pre-ceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented by International Brotherhood ofFiremen and Oilers, Powerhouse Employees,Operators,and Main-tenanceMen, Local3,A. F. ofL., for the purposes of collectivebargaining.